Citation Nr: 0815572	
Decision Date: 05/13/08    Archive Date: 05/23/08

DOCKET NO.  04-33 150	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to non-service-connected pension benefits, 
including special monthly pension (SMP).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

D. M. Ames, Associate Counsel




INTRODUCTION

The veteran served on active duty from August 1943 to 
February 1946.

This appeal to the Board of Veterans' Appeals (Board) is from 
a December 2003 decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  


FINDING OF FACT

The veteran's countable annual income exceeds the established 
income limit for receiving non-service-connected pension 
benefits, including SMP.


CONCLUSION OF LAW

The criteria are not met for non-service-connected pension 
benefits, including SMP.  38 U.S.C.A. §§ 1502, 1521 (West 
2002); 38 C.F.R. §§ 3.321, 3.340, 3.342, 3.351, 3.352 and 
Part 4 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Duties to Notify and Assist

Review of the claims file reveals compliance with the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. 
§ 5100 et seq.  See also 38 C.F.R. §§  3.102, 3.156(a), 
3.159, 3.326(a).  That is, by way of a letter dated in 
November 2003, the RO advised the veteran of the evidence 
needed to substantiate his claim and explained what evidence 
VA was obligated to obtain or to assist him in obtaining and 
what information or evidence he was responsible for 
providing.  38 U.S.C.A. § 5103(a).  See also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

Consider, as well, that the RO issued that VCAA notice letter 
prior to initially adjudicating the veteran's claim, the 
preferred sequence.  Pelegrini v. Principi, 18 Vet. App. 112, 
120 (2004) (Pelegrini II).  The RO did not specifically ask 
the veteran to provide any evidence in his possession 
pertaining to his claim.  Id., at 120-21.  However, the Board 
is satisfied that the letter otherwise fully notified him of 
the need to give VA any relevant evidence, so as to fulfill 
the intended purpose of the notice.  Bernard v. Brown, 4 Vet. 
App. 384, 392-94 (1993); Sutton v. Brown, 9 Vet. App. 553 
(1996); see also 38 C.F.R. § 20.1102 (harmless error).  In 
any event, VA's Office of General Counsel has indicated 
requiring VA include such a request as part of the notice 
provided to a claimant under those provisions is obiter 
dictum and, therefore, not binding on VA.  See VAOPGCPREC 1-
2004 (Feb. 24, 2004) (OGC discussed this in response to the 
holding in Pelegrini v. Principi, 17 Vet. App. 183 (2002) 
(Pelegrini I), but the Court used basically the same language 
in Pelegrini II, so it is equally applicable).  The Board is 
bound by the precedent opinions of VA's General Counsel, as 
the Chief Legal Officer of the Department.  See 38 U.S.C.A. § 
7104(c) (West 2002).

Moreover, neither the veteran nor his representative has made 
any showing or allegation that the content of the VCAA notice 
resulted in any prejudice to the veteran.  But see Sanders v. 
Nicholson, 487 F.3d 881 (Fed. Cir. 2007) and Simmons v. 
Nicholson, 487 F.3d 892 (Fed. Cir. 2007) (where the 
Federal Circuit Court held that any error by VA in providing 
the notice required by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b)(1), concerning any element of a claim, is presumed 
prejudicial and that once an error is identified, the burden 
shifts to VA to show it was harmless).  

If there arguably is any deficiency in the notice to the 
veteran or the timing of the notice it is harmless error.  
See Overton v. Nicholson, 20 Vet. App. 427, 435 (2006) 
(finding the Board had erred by relying on various post-
decisional documents for concluding adequate 38 U.S.C.A. 
§ 5103(a) notice had been provided to the appellant, the 
Court nonetheless determined the evidence established the 
veteran was afforded a meaningful opportunity to participate 
effectively in the adjudication of his claims, and therefore 
found the error harmless).  

That is to say, if there was any deficiency in the notice to 
the veteran, the Board finds that the presumption of 
prejudice on VA's part has been rebutted:  (1) based on the 
communications sent to the veteran over the course of this 
appeal, he clearly has actual knowledge of the evidence he is 
required to submit; and 
(2)  based on his contentions and the communications provided 
to him by VA over the course of this appeal, he is reasonably 
expected to understand from the notices provided what was 
needed.  

The Board realizes the veteran was not informed that a 
disability rating and effective date will be assigned if his 
pension claim is granted.  However, since his claim is being 
denied, no disability rating or effective date will be 
assigned.  Therefore there can be no possibility of any 
prejudice to him in not receiving this additional notice.  
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), 
aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).

And as for the duty to assist, the RO obtained the veteran's 
medical expense reports and records from the assisted living 
facility (ALF) where he and his wife reside.  As there is no 
other indication or allegation that relevant evidence remains 
outstanding, the Board finds that the duty to assist has been 
met.  38 U.S.C.A. § 5103A.  

Non-service-Connected Pension, Including SMP

Non-service-connected (NSC) pension benefits are payable to a 
veteran who served for 90 days or more during a period of 
war, which is not in dispute here since the veteran served 
for this prescribed length of time during World War II.  He 
also must be permanently and totally (P&T) disabled due to 
NSC disabilities that are not the result of his own willful 
misconduct.  38 U.S.C.A. § 1521; see also Dilles v. Brown, 5 
Vet. App. 88, 89-90 (1993).  If his combined disability is 
less than 100 percent, he must be unemployable by reason of 
disability.  38 C.F.R. §§ 3.321, 3.340, 3.342, Part 4 (2007); 
see also Brown (Clem) v. Derwinski, 2 Vet. App. 444, 446 
(1992).

Disability evaluations are determined by the application of 
the VA schedule of ratings which is based on average 
impairment of earning capacity.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. § 3.321(a), Part 4 (2007).  

For pension purposes, a person shall be considered 
permanently and totally disabled if they are unemployable as 
a result of disability reasonably certain to continue 
throughout their life or have (1) any disability that is 
sufficient to render it impossible for the average person to 
follow a substantially gainful occupation, but only if it is 
reasonably certain that such disability will continue 
throughout the life of the disabled person; or (2) any 
disease or disorder determined by VA to be of such a nature 
or extent as to justify a determination that persons with 
them are permanently and totally disabled.  See 38 U.S.C.A. § 
1502(a); 38 C.F.R. §§ 3.340(b), 4.15.  One way for a veteran 
to be considered permanently and totally disabled for pension 
purposes is to satisfy the "average person" test.  
See 38 U.S.C.A. § 1502(a); 38 C.F.R. § 4.15; Brown v. 
Derwinski, 2 Vet. App. 444 (1992); Talley v. Derwinski, 2 
Vet. App. 282 (1992).  To meet this test, the veteran or 
person he is acting on their behalf must have the permanent 
loss of use of both hands or feet, or one hand and one foot, 
or the sight of both eyes, or be permanently helpless or 
permanently bedridden; or the permanent disabilities must be 
rated, singly or in combination, as 100 percent.

All veterans who are basically eligible for pension benefits 
and who are unable to secure and follow a substantially 
gainful occupation by reason of disabilities, which are 
likely to be permanent, shall be rated as permanently and 
totally disabled.  For the purposes of entitlement to pension 
benefits, the permanence of the percentage requirements of 38 
C.F.R. § 4.16 is a requisite.  The percentage requirements of 
38 C.F.R. § 4.16 are as follows:  if there is only one 
disability, this disability shall be ratable at 60 percent or 
more; if there are two or more disabilities, there shall be 
at least one disability ratable at 40 percent or more with 
sufficient additional disability to bring the combined rating 
to 70 percent or more.  See 38 C.F.R. § 4.16.

Prior employment or unemployment status is immaterial if in 
the judgment of the rating board the veteran's disabilities 
render him or her unemployable.  See 38 C.F.R. § 4.17.

When the percentage requirements are met, and the 
disabilities involved are of a permanent nature, a rating of 
permanent and total disability will be assigned if the 
veteran is found to be unable to secure or follow 
substantially gainful employment by reason of such 
disability.

Where the evidence of record establishes that an applicant 
for pension who is basically eligible fails to meet the 
disability requirements based on the percentage standards of 
the rating schedule but is found to be unemployable by reason 
of his disabilities, age, occupational background and other 
related factors, a permanent and total disability rating for 
pension purposes may be assigned on an 
extra-schedular basis.  See 38 C.F.R. § 3.321(b)(2), 4.17(b).

A higher rate of pension, i.e., SMP, is payable to a veteran 
that needs regular aid and attendance (A&A) or who is 
housebound (HB).  38 U.S.C.A. § 1521; 38 C.F.R. § 
3.351(a)(1).

The need for A&A means helplessness or being so nearly 
helpless as to require the regular A&A of another person.  38 
C.F.R. § 3.351(b). To establish entitlement to special 
monthly pension based on the need for regular aid and 
attendance, the veteran must be a patient in a nursing home 
on account of mental or physical incapacity; or be blind or 
so nearly blind as to have corrected visual acuity in both 
eyes of 5/200 or less or concentric contraction of the visual 
field to 5 degrees or less; or have a factual need for 
regular aid and attendance of another person.  38 U.S.C.A. § 
1502, 1521; 38 C.F.R. § 3.351.

Determinations as to the need for A&A must be based on actual 
requirements of personal assistance from others.  In making 
such determinations, consideration is given to such 
conditions as:  inability of the appellant to dress or 
undress himself or to keep himself ordinarily clean and 
presentable; frequent need of adjustment of any special 
prosthetic or orthopedic appliances which by reason of the 
particular disability cannot be done without aid; inability 
of the appellant to feed himself through loss of coordination 
of upper extremities or through extreme weakness; inability 
to attend to the wants of nature; or incapacity, physical or 
mental, which requires care or assistance on a regular basis 
to protect the claimant from hazards or dangers incident to 
his daily environment.  38 C.F.R. § 3.352(a).

"Bedridden" will be a proper basis for the determination and 
is defined as that condition which, through its essential 
character, actually requires that the appellant remain in 
bed.  The fact that a claimant has voluntarily taken to bed 
or that a physician has prescribed rest in bed for the 
greater or lesser part of the day to promote convalescence or 
cure will not suffice.

It is not required that all of the disabling conditions 
enumerated above be found to exist before a favorable rating 
may be made.  The particular personal functions which the 
appellant is unable to perform should be considered in 
connection with his condition as a whole.  It is only 
necessary that the evidence establish that the appellant is 
so helpless as to need regular A&A, not that there be a 
constant need.  Id.  Determinations that a veteran is so 
helpless as to be in need of regular A&A will not be based 
solely upon an opinion that his condition is such as would 
require him to be in bed.  They must be based on the actual 
requirement of personal assistance from others.  Id.

It is mandatory for VA to consider the enumerated factors 
under § 3.352(a); that eligibility required at least one of 
the enumerated factors to be present; and that, because the 
regulation provides that the "particular personal function" 
which a veteran is unable to perform should be considered in 
connection with his condition as a whole, the "particular 
personal function" must be one of the enumerated factors.  
Turco v. Brown, 9 Vet. App. 222 (1996).

If a veteran does not qualify for increased pension based on 
a need for A&A, increased pension may be paid if, in addition 
to having a single permanent disability rated as 100 percent 
under the rating schedule, the veteran has a separate 
disability or disabilities independently ratable at 60 
percent or more, or if the veteran is permanently housebound 
by reason of disability (meaning substantially confined to 
his/her dwelling and the immediate premises or, if 
institutionalized, to the ward or clinical area).  38 
U.S.C.A. §§ 1502, 1521; 38 C.F.R. § 3.351.

Here, the veteran does not assert that he has any permanent 
and totally disabling conditions, much less that he needs 
regular aid and attendance or is housebound.  Clearly then, 
he does not have sufficient disability to meet the threshold 
minimum rating requirements mentioned.  And as for whether he 
is unemployable, records show he is retired.  He receives 
retirement income from the U. S. Civil Service.  This 
notwithstanding, he has stated throughout this appeal that he 
is not seeking VA pension benefits for himself, but rather, 
for his disabled spouse.  Indeed, records show that he moved 
into an assisted living facility (ALF) to care for her.

The veteran is 88 years old.  Even though he is not 
permanently and totally disabled according to VA regulations, 
and by his own admission, his advanced age could make him 
eligible for, but not necessarily entitled to pension.  In a 
precedent case, Hartness v. Nicholson, 20 Vet. App. 216, 220 
(2006), the Court held that if a veteran is over age 65 and 
meets the service requirements of 38 U.S.C.A. § 1521 (which, 
as mentioned, the veteran does), he "is entitled to a 
pension at the rates and under the conditions, other than 
permanent and total disability, required by section 1521."  

The impact of the Court's interpretation in Hartness is that 
a wartime veteran is awarded a special monthly pension if, in 
addition to being at least 65 years old, he possesses a 
minimum disability rating of 60 percent or is considered 
permanently housebound as defined under 38 U.S.C. § 1502(c).  
Hartness, 20 Vet. App. at 221.  

But even under Hartness, the veteran is ineligible for 
pension because he does not have any disabilities rated by VA 
for pension or compensation purposes, nor is he housebound.  
Therefore, he cannot have a minimum disability rating of 60 
percent because he does not assert, nor is it otherwise 
shown, that he has any disabilities.

Even if the veteran was eligible for a VA pension, including 
SMP, his annual income must not exceed the maximum annual 
pension rate (MAPR) specified in 38 C.F.R. § 3.23.  38 
U.S.C.A. § 1521(a), (b); 38 C.F.R. §§ 3.3(a)(3), 3.23.  
The MAPR is published in the Compensation and Pension 
Service's manual, M21-MR, Part V subpart iii, Chapter 1, 
section E, paragraph 29, and is to be given the same force 
and effect as published in VA regulations.  38 C.F.R. § 3.21 
(2007).

Income from Social Security Administration (SSA) benefits is 
not specifically excluded under 38 C.F.R. § 3.272 and, 
therefore, is included as countable income.  Certain un-
reimbursed medical expenses (that exceed five percent of the 
MAPR) may be excluded from countable income for the same 12-
month annualization period to the extent they were paid.  38 
C.F.R. § 3.272.  Concerning this, the veteran submitted a 
medical expense report showing he and his spouse had $1,176 
in yearly medical expenses that could be excluded from his 
countable income.  He contends that because his wife requires 
aid and attendance, the rent they pay to live at the ALF also 
should be excluded from their countable income.

The MAPR in effect in 2003, when the veteran filed his claim, 
for a veteran with one dependent was $19,570.00 for pension 
at the aid and attendance rate.  The housebound rate was 
$15,156, and the pension only rate was $12,959.  
M21-MR, Part V.iii.1.E.29.  The veteran and his spouse's 
combined income is over the MAPR.  He earns $24,708 from 
other sources and $5,564 from SSA.  His spouse earns $3,792 
from SSA.  So based on these figures, his yearly income 
exceeds that allowed for the award of VA disability pension.  
Even with the exclusion of $1,176 in medical expenses, his 
income still exceeds the MAPR.  

The veteran's claim for NSC pension must be denied due to his 
excessive yearly income.  There is no interpretation of the 
facts of this case that will support a legal basis for 
favorable action with regard to his claim. 

For these reasons and bases, the preponderance of the 
evidence is against the veteran's claim - in turn meaning 
there is no reasonable doubt to resolve in his favor and his 
claim must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. 
§ 4.3; Alemany v. Brown, 9 Vet. App. 518, 519 (1996).




ORDER

The claim for non-service-connected pension benefits, 
including SMP, is denied.  




____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


